NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



R.J. REYNOLDS TOBACCO                         )
COMPANY,                                      )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-569
                                              )
RHONDA BOGATITUS and                          )
SAMANTHA BRUSIC, as copersonal                )
representatives of the Estate of              )
CAROLYN MALONEY,                              )
                                              )
              Appellees.                      )
                                              )

Opinion filed September 4, 2019.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Marie A. Borland and Troy A. Fuhrman of
Hill Ward Henderson, Tampa; Charles R.A.
Morse of Jones Day, New York, New York;
and Jason T. Burnette of Jones Day,
Atlanta, Georgia, for Appellant.

David J. Sales of David J. Sales, P.A.,
Sarasota; Courtney Brewer and John S.
Mills of The Mills Firm, P.A., Tallahassee, for
Appellees.


PER CURIAM.


              Affirmed.
KELLY, LAROSE, and ATKINSON, JJ., Concur.




                                   -2-